 

' case 2:19-cv-00051-J[R occumeni 39 Fiied 04/30/19 Pageiora

 

 

 

 

 

1 HoNoRABLE JAMES L. RoBART

2

3

4

5

6

7

8 - UNITED` STATES DISTRICT COURT

WESTERN DISTRICT OF WA'SHINGTON

9 AT sEATTLE

10
PATRICIA W(}ODELL, individually and on No. l9-cv-00051
11 behalf of all others similarly situated,
AGREEMENT REGARDING
12 v. DIsCovERY or ELECTRONICALLY
. STORED INFORMATION AND _ 7
13 EXPEDIA, INC., EAN..ooM, LP, ~[P-Rer~oson] oRDER ___
TRAVELSCAPE, LLC and HOTELS.COM
14 L.P.,
7 15 Defendants.

16 1
17 The parties hereby stipulate to the following provisions regarding the discovery
18 of electronically stored information (“ESI”) in this matter:
19 A. General Principles
20 l.. An attorney’s zealous representation of a client is not compromised by conducting
21 discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
22 in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
23 Contributes to the risk of sanctions
24 2. The proportionality standard set forth in Fed. R. Civ. P. 26(b)(l) must be
25 applied in each case Wlnen formulating a discovery plan. To further the application of the
26 proportionality standard in discovery, requests for production ofESI and related responses should

AGREEMENT REGARDING DISCOVERY OF
ELECTRONICALLY STORED INFORMATION
AND {PROPOSED] oRDER - 1

(Case No. lQ-cv-OOOS l)

 

 

 

\DOO"--JO\U'l-l>~b-¥[\Jr-~

,_¢y__.
|-*O

 

Case 2:19-cV-00051-JLR Document 39 Filed 04/30)'19 Page 2 of 9

be reasonably targeted, cl'eai', and as specific as possib]e. Under the process set forth in Section
E(2), the producing party shall state With specificity the nature of any claimed burden associated
With the collection, revievv, and production of ESI and shall propose reasonable limitations,
including search terms, custodial limitations, or other technology assisted revieW, to address such
burdens
B. ESI Disclosures

Upon entry of this Order, or by April 30, 2019, Whichever is later, each party shall
disclose:

l. Custodians. The custodians most likely to have discoverable ESI in their
possession, custody or control. The custodians shall be identified by name and title, where

available, connection to the instant litigation, and the type of the information linder his/her control.

 

 

12
,13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

2. Non-custodial Data `Sources. A' list of non-custodial data sources (e.g.,
shared drives, servers, etc.), if any, likely to contain discoverable 'ESI. _

3. Third-Partv Data Sources. A list of third-party data sources, if any, likely
to contain discoverable E`SI (e.g., third-party email and/or mobile device providers, “cloud”
storage, etc.) and, for each such source, the extent to Which' a party is ('or is not) able to preserve
information stored in the third-party data source

4. Inaccessible Data. A list of data sources, if any, likely to contain discoverable
ESI (by type, date, custodian, electronic system or other criteria sufficient to specifically
identify\the data source) that a party asserts is not reasonably accessible under Fed. R. Civ.
P. 26(b)(2)(B).

C. Preservation of ESI

The parties acknowledge that they have a common law obligation to take reasonable and

proportional steps to. preserve discoverable information in the party’s pos-session, custody or

control. With respect to preservation of ESI, the parties agree as follows_:

AGREEMENT REGARDING DISCOVERY OF
ELECTRONICALLY STORED H\lFORMATlON
AND [PROPOSED] ORDER - 2

(Case No. 19-cv-00051)

 

 

 

 

Case 2:19~cv~00051-JLR Documerit 39 Fi|ecl 04!30119 Page 3 of 9

 

l l. Absent a showing of good cause by the requesting party, the parties shall not
2 be required to modify the procedures used by them in the ordinary course of business to back-
3 up and archive data; provided, however, that the parties shall preserve all discoverable ESI in
4 their possession, custody or control.
5 2. All parties shall supplement their disclosures in accordance with Rule 26(e)
6 with discoverable ESI responsive to a particular discovery request or mandatory disclosure
7 where that data is created after a disclosure or response is made (unless excluded under (C)(S)
8 or (D)(l)-(Z) below).
9 3. Absent a showing of good cause by the requesting party, the following
10 categories of ESI need not be preserved:.
11 Deleted, slack, fra'gmented, or other data only accessible by forensics.
12 h_ Rnnrlnm access memory (R Al\/i`/’i7 temporary files) nr other ephemeral
data that are difficult to preserve without disabling the operating system.
13 c. On-line access data such as temporary internet files, history, cache,
14 cookies, and the like.
d. Data in metadata fields that are frequently updated automatically, such as
15' last-opened dates (see also Section (E)(S)). _
16 e. Back-up data that are substantially duplicative of data that are more
accessible elsewhere
17 f. Server, system or network logs.
13 g. Data remaining from systems no longer in use that is unintelligible on the
19 systems in use.
h. Electronic data (e.g., email, calendars, contact data, and notes) sent to or
20 from mobile devices (e.g., iPhone, iPad, Android, and Blackberry
. devices), provided that a copy of all such electronic data is routinely saved
21 _ C¢ 99
elsewhere (suc-h as on a server, laptop, desktop computer, or cloud
22 storage).
as D. Pi-iviiege
24 l. The following categories of documents do not need to be contained on a producing
25 party’s privilege log, unless good cause exists to require that a party do so.
26 a. Privileged or work-product information generated after the filing of the

 

AGREEl\/lENT REGARDING DISCOVERY OF
ELECTRONICALLY STORED INFORMATION
AND [PROPOSED] ORDER - 3

(_Case No. l9-cv-.000-51)

 

 

 

 

Case 2:19-cv-00051-JLR Document 39 Filed 04130/19 Page 4 of 9

 

 

 

 

 

 

 

 

 

 

l complaint, except that post-filing communications that do not include outside counsel shall be
2 logged categorically, for example:
3
4 Date - Senders Recipients Subject Matter Basis for privilege
Range assertion
5
Non-lawyer In-house counsel Communications
6 employees and _ [named individually from non-lawyer
7 executives of & identified as employees of
: defendants licensed attorneys] defendants to in-
§ 3 house counsel
§ seeking legal
i 9 advice
' 10 In-house counsel Non-lawyer Communications
11 [narned employees and from in-house
g individually & executives of counsel for
12 identified as defendants defendants to non-
licensed lawyer employees
13 attorneys] and executives of
defendants
` 14 communicating
15 legal advice
16 Additional categories shall be included as applicable Any disclosure of a communication that
17 includes a third-party shall disclose the identity of the third-party.
18 b. Any communications exclusively between a producing party and its outside
19 counsel, an agent of outside counsel other than the party, any non-testifying experts in connection
20 with specific litigation, -or with respect to information protected by Fed. R. Civ. P. 26(b)(4),
21 testifying experts in connection with specific litigation
22 c. Any privileged materials or work product created by or specifically at the
23 direction of a party’s outside counsel, an agent of outside counsel other than the party, any non-
24 testifying experts in connection with specific liti.gation, or with respect to information protected by
25 Fed. R. Civ. P. 26(b)(4), testifying experts in connection with specific litigation
26 '

 

AGREEMENT RE'GARDING DlSCOVERY OF
ELECTRONICALLY STORED lNFORMATION
AND [PRO.POSED] ORDER - 4

(Case No. 19-cv-00051)

 

 

 

 

\DOO--lO'\U`l-l>-L)JMi-

,,....,._.
>_*CD

Case 2:19`-cv-00051-JLR Docurnent 39 Filed 04/30119 Page 5 of 9

2. Activities undertaken in compliance with the duty to preserve information are
protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B). Noth.ing in
this provision affects the applicability of attorney-client privilege or work-product protection with
respect to efforts to identify and collect relevant, responsive information

3. Information produced in discovery that is protected as privileged or work product
shall be immediately returned to the producing party, and its production Shall not constitute a
waiver of such protection, if: (i) such information appears on its face to have been inadvertently
produced or (ii) the producing party provides notice within 15 days of discovery by the producing
party of the inadvertent production

4. Pri_vilege Log Based on l\/ietadata. The parties agree that privilege logs shall

include a unique identification number for each document and the basis for the claim (attorney-

 

 

[~._)[\_)[\)[\)L\)[\)[\J>--r--i-»_)-ii--*i-~I_~
osm.i>wr~)~c:)\ooc-:lo\u\.i>wi\)

 

client privileged or work-product protection). Fo.r ESI, the privilege log may be generated using
available metadata, including author/recipient or to/fromfcc/bcc names; the subject matter or title
and date created. Should the available metadata provide insufficient information for the purpose
of evaluating the privilege claim asserted, the producing party shall include such additional
information as required by the Federal Rules of Civil Procedure. The parties agree that privilege
logs shall be provided 30 days after the date agreed upon for final production in.this matter. '
E. ESI Discov'ery Procedures

1. On-site inspection of electronic media Such an inspection shall not be permitted
absent a demonstration by the requesting party of specific need and good cause or by agreement
of the parties.

2. Search methodology

a. The parties shall timely attempt to reach agreement on appropriate search

terms, or an appropriate computer- or technology-aided methodology, before any such effort is
undertaken The parties shall continue to cooperate in revising the appropriateness of the s-earch

terms or computer- or technology-aided methodology. In the absence of agreement on appropriate

AGREEl\/IENT REGARDTNG DISCOVERY OF
ELECTRONICALLY S'TORED INFORMATI'ON
AND [PROPOSED] ORDER - 5

(Case No. 19-cv-00051) _

 

 

 

\DCO‘--.`|O\

10
ll

 

 

case 2:.is-cv-0'00'51-JLR' comment 39 'Filecl 04/30/19 Page a et 9

search terms, or an appropriate computer- or technology-aided methodology, a producing party
shall disclose the search terms or queries, if any, and methodology that it intends to use to locate
ESI likely to contain discoverable information The parties shall meet and confer in accordance
with the local rules of this Court before bringing search terms and custodian disputes to the Court.

b. To the extent that a party identifies a database that contains relevant,
responsive information the producing party shall reasonably describe the parameters, including a
list of standard columns and date ranges where applicable, used to form any query for responsive
information before one is conducted Nothing. in this paragraph prohibits the receiving party from
seeking additional information about the database from the producing party to the extent necessary
to formulate an appropriate query. l

'.c. The producing party shall search both non-custodial data sources and ESI

 

 

12
13
14
15
16
17
is
19
20
21
22
231
24
25
26

 

maintained by or accessible to the custodians identified above to the extent that those sources
are likely to contain relevant, responsive documents or information
3» w

a. The parties agree that ESI will be produced to the requesting party with
searchable text, in a format to be decided between the parties Acceptable formats include, but
are not limited to, native files, multi-page TlFFs (with a companion OCR or extracted text file),
and single-page TlFFs (only with load files for e-discovery software that includes metadata fields
identifying natural document breaks and also includes companion OCR and/or extracted text
files). The parties agree that the following metadata fields will be produced, where applicable:
document type; custodian and duplicate custodians;. author/from; recipient/to, cc and bcc;
title/subject; file name and size; original file path; date and time created, sent, modified and/or
received; parent/child relationship; and hash value. Unless otherwise agreed to by the parties, files
that are not easily converted to image format, such as spreadsheet, database and drawing files,

should be produced in native formatl

AGREEl\/IENT REGARDING DISCOVERY OF
ELECTRONICALLY STORED lN`F`ORl\/lATlON
AND [PROPOSED] ORDER - 6

(Case No. 19-cv-00051)

 

 

 

 

 

Case 2:-19cv-00CE1-JLR D'ocument 39 Filed 04/301'19 Fiage 7 of 9

 

 

 

 

 

1 b. If the parties agree that ESI shall be produced in image format, each
2 document image file shall be named with a unique Bates Number (e.g., the unique Bates Number
3 of the page of the document in question). When a text-searchable image file is produced, the-
4 producing party must preserve the integrity of the underlying ESI, i.e., the original formatting, the
5 metadata (as noted below) and, where applicable, the revision history.
6 c. If a document is more than one page, the unitization of the document and
7 any attachments and/or affixed notes shall be maintained as they existed in the original document
8 4. De-duplication. The parties may de-duplicate their ESI production across
9 custodial and non-custodial data sources after disclosure to the requesting party.
10 _ .
DATED.: April 30, 2019
11
HAGENS BERMAN SOBOL SHAPIRO LLP CALF(] EAKES & OSTROVSKY PLLC
12
By s/Steve Be.rman ' By s/Angelo J. Calfo
13 Steve Berman, WSBA# 12536 Angelo .i. Calfo, WSBA# 27079
Andrew Volk, WSBA # 27639 Patty A, Eakes,` WSBA# 188`88
14 1301 Second Avenue, Suite 2000 Emily Dodds Powell, WSBA# 49351
Seattle, WA 98101 1301 Second Avenue, Suite 2800
15 Phone: (206) 623-7292 - seaiiie, wA 93101
Fax: (206) 623-0594 Phone: (206) 407-2200
16 Ernail: steve@hbsslaw.com Fax: (206) 407-2224
andrew@hbsslaw.com Email: angeloc@calfoeakes.com
17 pattye@calfoeakes.com
18 MCGOWAN, HOO]) & FELDER, LLC emily p@calfoeakes.com
19 James L" Ward’ Jr" ' Ari‘omeys for Defendants Expedi'a, Inc., EAN. coni,
Ranee _Saunders LP, Travelscope, LLC and Hoi‘eis.com L.P
20 321 Wingo Way, 'Suite 103 _
ivit Pi@asani, sc 29464
21 Tel'eplione: (843) 3 88-7202
Fax; (343) sss-3194
22 Email: ]`ward@mcgowanhood.com
rsaunders@mcgowanhood.com
23
24
25
26

AGREEMENT REGARDING DISCOVERY OF
ELECTRONICALLY STORED INFO`RMATION
AND [PROPOSED] ORDER - 7

(Case No. 19-cv-00051)

 

 

 

 

 

 

Case 2:19-cv-'0'0051-.JLR Document 39 Filed 04/30/19 Page 8 ot 9

WALKER GRESSET'I'E FREEMAN &

 

 

 

LINTON, LLC
2
Ian W. Freeman
3 John P. Linton, Jr.
66 Hasell Street
4 Charleston, SC 29401
Telephone: (843) 727-2200
5 Fax; (843) 727-2238
Email: freeman@wgfliaw.com
6 linton w filaw.com
7 Ai‘rorneys fir Ploinfi]jf
8
9
10
l l
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

AGREEMENT REGARDING DISCOVERY OF
ELECTRONlCALLY STORED INFORMATION
AND [PROPOSED] ORDER - 8

(Case No. 19-cv-00051)

 

 

 

LL\JN

U`l

10
11

\DOO‘~JO\

 

 

case 2:is~cv-00051~JLR occu¢meni 39 sued 04130/1'9 cage s or 9

ORDER

®_ ama

The l-Ionorabl James L. Robart
UNITED STA ES DISTRlCT JUDGE

Based on the foregoing, IT IS SO ORDERED.

DATED: 36 ita\\n;\ /Ao\¢i

 

l

 

12
13
14
15
16
17
is
19
20
21

_22

23
24
25
26

 

AGREEl\/.[ENT REGARDING DISCOVERY OF
ELECTRONTCALLY STORED INFORMATION

‘ AND [PROPosED] -oRDER - 9

(Case No. 19-cv-00051)

 

 

